Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or render obvious the instantly claimed invention. The closest prior art of record is considered to be EP 3205322 (Nabtesco Corp, hereinafter ‘322). ‘322 teaches:

A walking assist device (10) comprising: a frame (31);  a grasp portion ( pair of right and left movable handles  (24) being graspable by a user and movable in a front-rear direction with respect to the frame per [0071]); a plurality of wheels (12, 13) provided at a lower end of the frame, a drive unit (20) that drives the drive wheel to cause the walking assist device to travel forward or rearward ( this functions as the claimed assist mode, in which a load on operation of the body of the user performed as the user walks is alleviated; see [0134] –[0136])

‘322 does not teach the above further including, as required by the independent claims:  
the operation mode switching unit switches between the assist mode and a training mode, in which a load is applied to operation of a body of the user performed as the user walks. Arguendo, even if the ‘322 device could be combined with a braking apparatus, this would not satisfy the requirement of applying a load (understood as a force actively applied to train a user, not mere resistance to movement).
There is no motivation absent improper hindsight to include the missing features with the ‘322 device. 
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784